Citation Nr: 0331285	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  97-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to July 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO).



REMAND

In April 2003, the RO requested copies from the Social 
Security Administration (SSA) of the records that were 
reviewed in making a determination of entitlement to SSA 
benefits.  There is no evidence that the RO ever received a 
response.

The Board points out that the rating criteria for Diagnostic 
Code 5293, intervertebral disc syndrome, were substantially 
revised.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
Essentially, the newly enacted provisions allow for 
intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The veteran was notified 
of these changes in the April 2003 supplemental statement of 
the case (SSOC).  

Effective September 26, 2003, however, further changes have 
been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date.  
Moreover, his most recent VA spine examination dated in 
February 2003 did not sufficiently address the symptomatology 
contemplated by the new provisions.  

Finally, there was a change in the law recently with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which is applicable to this appeal.  See 38 U.S.C. §§ 
5102, 5103, 5103A, 5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

Subsequently, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  In this case, the letter 
notifying the veteran of the VCAA was sent in August 2001, 
but failed to contain notice to the veteran of adequate 
response time to submit additional evidence in support of his 
claim.  Therefore, because this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran of the requisite time allowed to respond 
to a VCAA notice.  

Thus, the Board requests that the RO accomplish the following 
directives so as to ensure an equitable and just 
determination.  

1.  The RO should inform the veteran by 
letter of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his various 
claims, and provide information as to the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions contained in 38 U.S.C.A. 
§§ 5103 and 5103A.  The RO should then 
review the claims file to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal standard.  

2.  The RO should attempt again to locate 
and obtain the veteran's Social Security 
records and associate the same with the 
claims folder.  

3.  The RO should then afford the veteran 
a VA spine examination to address the 
current severity of his degenerative disc 
disease of the lumbar spine disorder.  
The examiner should be provided with the 
veteran's claims folder in preparation 
for the examination.  The examiner should 
perform any radiological studies, or 
tests otherwise, of the lumbosacral spine 
as necessary.  The examination of the 
lumbosacral spine should include range of 
motion studies, observations as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

4.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
as noted herein.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case (SSOC) and provide 
him a reasonable period of time in which 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




